                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                                   NO. 4:07-cr-00028-FL



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  SHAQUAN SNEED




       On motion of the Defendant, Shaquan Sneed, and for good cause shown, it is hereby

ORDERED that the DE #84 be sealed until further notice by this Court.

       IT IS SO ORDER.

       This 29th day of March 2019.


                                      _____________________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
